DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
All information disclosure statements were submitted prior to the first action and are incompliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, they have been considered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bae (2018/0052768) and Shao (2014/0304453).
1. A data storage system, comprising: non-volatile memory; and one or more controllers coupled to the non-volatile memory, the one or more controllers configured to: 
initiate a remapping of a first logical block from a mapped block to a remapped block, (Bae teaches: “In response to the command CMD_H from the host HOST, the memory controller 110 may control an operation of the memory device 120, and may change L2L mapping information between the first logical area 113 and the second logical area 115 and L2P mapping information between the second logical area 115 and the physical area 121.”  Bae paragraph 0039.  “The L2P mapping table managing module 111_b may manage an L2P mapping table including the mapping information between the second logical area 115 and the physical area 121. In an exemplary embodiment of the inventive concept, when a write operation, a garbage collection operation, or the like are performed on the memory device 120, the L2P mapping table managing module 111_b may change the L2P mapping table and may store the changed L2P mapping table in the meta area 121_1 of the memory device 120.” Bae paragraph 0041.) wherein a plurality of logical address locations for the first logical block is mapped to a plurality of physical address locations in the mapped block, and wherein the mapped block and the remapped block comprise the non-volatile memory; (Bae teaches: “The L2P mapping information of the L2P mapping table may indicate a mapping relationship between a logical address of the second logical area 115 and a physical address of the physical area 121.”  Bae paragraph 0056.  “The L2P mapping table managing module 226 may change the L2P mapping table for a write operation and a garbage collection operation to be performed on the memory device 120.”  Bae paragraph 0059. “Hereinafter, a logical page number1 (LPN1) may be a logical address corresponding to an area of the first logical area (Logical Area 1), a logical page number2 (LPN2) may be a logical address corresponding to an area of the second logical area (Logical Area 2), and a physical page number (PPN) may be a physical address corresponding to an area of the physical area (Physical Area).” Bae paragraph 0075.  See also Bae paragraph 0076.  Note that a “page” in the area of flash memory is a term of art referring to a subportion of a block (the smallest writable granularity, where the block is generally the smallest erasable granularity).) receive a first read command; determine that the first read command is for reading from a first logical address location of the first logical block; determine that the first logical address location is mapped to a first physical address location of the plurality of physical address locations; read first data from the first physical address location of the mapped block; (“First data DATA_1 may be written in a physical area corresponding to PPN_a in the physical area (Physical Area), and second data DATA_2 may be written in a physical area corresponding to PPN_b in the physical area (Physical Area). The memory controller MC may access data such as first and second data DATA_1 and DATA_2 with reference to the L2L mapping table L2L and the L2P mapping table L2P.”  Bae paragraph 0077.) receive a first write command; determine that the first write command is for writing second data to the first logical address location of the first logical block; and write the second data to the first physical address location of the remapped block; (“First data DATA_1 may be written in a physical area corresponding to PPN_a in the physical area (Physical Area), and second data DATA_2 may be written in a physical area corresponding to PPN_b in the physical area (Physical Area).”  Bae paragraph 0077.  “In an exemplary embodiment of the inventive concept, when a write command or a trim command is received from the host HOST, the physical area managing module 427 may change certain valid data to invalid data. For example, the physical area managing module 427 may change data DATA_f, stored in a physical area corresponding to PPN_f, to invalid data, and may maintain data DATA_g, stored in a physical area corresponding to PPN_g, as valid data with reference to the L2L mapping table and the L2P mapping table.”  Bae paragraph 0084.  Note that a write command implies a write.
Bae does not clearly state that the data from a write command is written to a remapped block (also called “out of place update”). 
Shao teaches: “[0041] When a file system layer issues a read or a write request with a logical address to a NAND flash memory, the address translator locates the corresponding physical address by searching the address mapping table. This procedure is called address translation. The time cost in this procedure is the address translation overhead. According to the "out-of-place update" property, if a physical address location mapped to a logical address contains previously written data, the input data should be written to an empty physical location in which no data were previously written. The mapping table should then be updated due to the newly-changed address-mapping item.”
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Shao because this keeps track of new writes when out of place update is used (which itself avoids the time required to erase before writing new data in memories such as flash that require more time to erase than to read/write).) wherein the receiving of the first read command occurs at a time: after the initiating of the remapping of the first logical block; and before the writing of the second data to the first physical address location of the remapped block. (Bae teaches: “In response to the command CMD_H from the host HOST, the memory controller 110 may control an operation of the memory device 120, and may change L2L mapping information between the first logical area 113 and the second logical area 115 and L2P mapping information between the second logical area 115 and the physical area 121.”  Bae paragraph 0039.  (Sending the host command to map “initiates” the remapping.) “Referring to FIG. 7C, as in FIG. 7A, when LPN1_a and LPN1_b are each mapped to LPN2_a according to the SHARE command, the memory controller MC may receive a write command (Write CMD_H), LPN1_a which is the logical address LA1 of the first logical area (Logical Area 1), and write data DATA_3 from the host HOST. The memory controller MC may detect the first L2L entry E1_a that includes LPN1_a. The memory controller MC may change the first L2L entry E1_a, for writing the write data DATA_3 in the memory device MD. For example, the memory controller MC may change the logical address LA2 of the first L2L entry E1_a from LPN2_a to LPN2_c.” Bae paragraph 0085.  “The memory controller MC may recognize that LPN2_a, mapped to PPN_a, is still mapped to LPN1_b, based on the L2L mapping table L2L and the L2P mapping table L2P. Therefore, since the data DATA_1 may be later accessed by using LPN1_b, the memory controller MC may maintain the data DATA_1 as valid data.” Bae paragraph 0086.  Note: the concept in Bae teaches DATA_1 as being continuously readable, including before the write of DATA_3 is complete.  Any command to read the same logical address directly following the write command will be received after the write command “initiates” remapping but before the writing of data takes place.  “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.”  MPEP §2144.01.) 
2. The data storage system of claim 1, wherein 
the one or more controllers are further configured to, in response to the writing of the second data to the first physical address location of the remapped block, indicate that the first logical address location is remapped to the remapped block in an address mapping table for the first logical block. (Shao teaches: “When a file system layer issues a read or a write request with a logical address to a NAND flash memory, the address translator locates the corresponding physical address by searching the address mapping table. This procedure is called address translation. The time cost in this procedure is the address translation overhead. According to the "out-of-place update" property, if a physical address location mapped to a logical address contains previously written data, the input data should be written to an empty physical location in which no data were previously written. The mapping table should then be updated due to the newly-changed address-mapping item.”  Shao paragraph 0041.)
3. The data storage system of claim 1, wherein the one or more controllers are further configured to: 
receive a second read command; determine that the second read command is for reading from a first logical address location of the first logical block, wherein the receiving of the second read command occurs after the writing of the second data to the first physical address location of the remapped block; and read the second data from the first physical address location of the remapped block. (“The mapping table should then be updated due to the newly-changed address-mapping item.”  Shao paragraph 0041.  Note that reads are now directed to the updated location in the mapping table.)
4. The data storage system of claim 1, wherein the one or more controllers are further configured to: 
receive a second write command; determine that the second write command is for writing third data to a second logical address location of the first logical block; determine that the second logical address location is mapped to a second physical address location of the plurality of physical address locations; and write the third data to the second physical address location of the remapped block. (See rejection of claim 1.  Note that all references are to repeating processes.  Note also that a mere duplication has no patentable significance unless a new and unexpected result is produced.  “Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.)” MPEP § 2144.04. See also Bae paragraph 0075 and Bae figure 2 showing data written at in pages (within the same block).)
5. The data storage system of claim 4, wherein the one or more controllers are further configured to: 
receive a second read command; determine that the second read command is for reading from the second logical address location of the first logical block, wherein the receiving of the second read command occurs: after the initiating of the remapping of the first logical block; and before the writing of the third data to the second physical address location of the remapped block; read fourth data from the second physical address location of the mapped block; receive a third read command; (With respect to claim interpretation: this language is understood to refer to a second read command to another logical page address (in a block) where the read of the new write occurs before writing of updated data to a new block (associated with the same logical address).  This is mere duplication of the steps of claim 1 with new data.  First, note that all references are to continuous, repeating processes.  Note also that a mere duplication has no patentable significance unless a new and unexpected result is produced.  “Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.)” MPEP § 2144.04.) determine that the third read command is for reading from the second logical address location of the first logical block, wherein the receiving of the third read command occurs after the writing of the third data to the second physical address location of the remapped block; and read the third data from the second physical address location of the remapped block. (See rejection of claim 3 noting that all references are to continuous, repeating processes.  Note also that a mere duplication has no patentable significance unless a new and unexpected result is produced.  “Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.)” MPEP § 2144.04.)
6. The data storage system of claim 1, wherein the one or more controllers are further configured to: 
track when an initial write to the remapped block occurs for each of the plurality of logical address locations after the initiating of the remapping of the first logical block; determine that the initial writes occurred for all of the plurality of logical address locations; and in response to the determining that the initial writes occurred for all of the plurality of logical address locations, indicate that the remapping of the first logical block to the remapped block is complete. (Note that all writes are tracked in the L2P maps because of the way the L2P maps are updated in response to out of place updates (writing to new location with each write).  See Shao paragraph 0041 cited in the rejection of claim 1.  Bae teaches: “The garbage collection module 223 may perform a garbage collection operation with reference to the L2P mapping table. For example, to secure one or more free blocks using the L2P mapping table, one or more pieces of valid data stored in a source block may be written in an arbitrary block, and a free block may be secured by erasing the source block from which pieces of the valid data have been moved.”  Bae paragraph 0055. “Referring to FIG. 12B, the memory controller MC may perform the garbage collection operation by using the L2P mapping table L2P. The memory controller MC may erase the first to fourth data DATA_1 to DATA_4 stored in the source block SB, and may write the second data DATA_2 and the third data DATA_3, which are valid data, in the destination block DB. The memory controller MC may change the L2P mapping table L2P according to the garbage collection operation. For example, the memory controller MC may delete a first L2P entry E2_a and a fourth L2P entry E2_d of the L2P mapping table L2P, which correspond to invalid data, and may change a second L2P entry E2_b and a third L2P entry E2_c of the L2P mapping table L2P, which correspond to valid data.” Bae paragraph 0103. Note that the updated mapping table indicates that the remapping is complete.)
7. The data storage system of claim 1, wherein the one or more controllers are further configured to: 
in response to the writing of the second data to the first physical address location of the remapped block, indicate that the first logical address location is remapped to the remapped block in an address mapping table for the first logical block; (See rejection of claim 1 citing Shao.) determine that the first logical address location is a last of the plurality of logical address location to be remapped to the remapped block; and in response to the determining that the first logical address location is the last of the plurality of logical address location to be remapped to the remapped block, indicate that the remapping of the first logical block to the remapped block is complete.  (“When performing a garbage collection operation, the memory controller MC may determine a first block B1, in which the first to fourth data DATA_1 to DATA_4 are stored, as a source block SB, and may select a second block B2, corresponding to PPN_e to PPN_h, as a destination block DB.” Bae paragraph 0102.  “Referring to FIG. 12B, the memory controller MC may perform the garbage collection operation by using the L2P mapping table L2P. The memory controller MC may erase the first to fourth data DATA_1 to DATA_4 stored in the source block SB, and may write the second data DATA_2 and the third data DATA_3, which are valid data, in the destination block DB. The memory controller MC may change the L2P mapping table L2P according to the garbage collection operation. For example, the memory controller MC may delete a first L2P entry E2_a and a fourth L2P entry E2_d of the L2P mapping table L2P, which correspond to invalid data, and may change a second L2P entry E2_b and a third L2P entry E2_c of the L2P mapping table L2P, which correspond to valid data.” Bae paragraph 0103. Note that the updated mapping table indicates that the remapping is complete.)
8. The data storage system of claim 1, wherein 
the one or more controllers are further configured to receive instructions to remap the first logical block from the mapped block to the remapped block; wherein the remapping of the first logical block from the mapped block to the remapped block occurs dynamically during operation of the mapped block; (See rejection of claim 1.  Bae teaches: “The operating method includes receiving a first logical address of the first logical area and a command . . . updating the L2L mapping table or the L2P mapping table in response to the command.”  Bae paragraph 0006.) wherein the one or more controllers are included within a solid-state storage device, and wherein the mapped block and remapped block include Flash memory.  (Bae teaches: “Referring to FIG. 1, a memory system 100 may include a memory controller 110 and a memory device 120.” Bae paragraph 0030.  “For example, the memory device 120 may be a flash memory device including a plurality of flash memory cells.”  Bae paragraph 0032.)
9. The data storage system of claim 1, wherein 
the determining that the first read command is for a first logical address location of the first logical block comprises: 
determining that the first read command is for reading from a first logical address; and translating the first logical address to the first logical address location of the first logical block; and wherein (Bae teaches: “According to an exemplary embodiment of the inventive concept, in an operating method of a memory controller, the memory controller may include a logical-to-logical (L2L) mapping table including mapping information between a first logical area and a second logical area and a logical-to-physical (L2P) mapping table including mapping information between the second logical area and a physical area of a memory device.”  Bai paragraph 0006.  “The memory controller 110 may supply a command CMD and a control signal CTRL to the memory device 120, in response to the command CMD_H received from the host HOST, to control . . . a data reading/writing operation on the memory device 120. Additionally, data DATA, which is to be written or read, may be transmitted or received between the memory controller 110 and the memory device 120.”  Bae paragraph 0034.  “In response to a data access request from the host HOST, the FTL 111, according to an exemplary embodiment of the inventive concept, may change a logical address of the first logical area 113 to a logical address of the second logical area 115, change a logical address of the second logical area 115 to a physical address of the physical area 121, and supply the logical address of the second logical area 115 and the physical address of the physical area 121 to the memory device 120.”  Bae paragraph 0038. “The working memory 220 including the FTL 111 may change the logical address of the first logical area 113, received from the host HOST, to the logical address of the second logical area 115 with reference to the L2L mapping table.” Bae paragraph 0057.  “In operation S13, the memory controller may detect a second logical address of a second logical area mapped to a physical address of a physical area in which the data is stored, in response to the first command. In operation S15, the memory controller may map the first logical address of the first logical area to the second logical address of the second logical area to change the L2L mapping table. Therefore, the memory controller may access the data stored in the memory device by using the first logical address of the first logical area.” Bae paragraph 0070.)
the determining that the first write command is for writing the second data to the first logical address location of the first logical block comprises: 
determining that the first write command is for writing the second data to the first logical address; and translating the first logical address to the first logical address location of the first logical block. (See art cited above, teaching logical to logical address translations for both reads and writes. See also bae paragraphs 0091 and 0092 not pasted here for brevity.)
10. A method for dynamically remapping memory addresses in a data storage system, the method comprising: initiating a remapping of a first logical block from a mapped block to a remapped block, wherein a plurality of logical address locations for the first logical block is mapped to a plurality of physical address locations in the mapped block, and wherein the mapped block and the remapped block comprise non-volatile memory; receiving a first read command; determining that the first read command is for reading from a first logical address location of the first logical block; determining that the first logical address location is mapped to a first physical address location of the plurality of physical address locations; reading first data from the first physical address location of the mapped block; receiving a first write command; determining that the first write command is for writing second data to the first logical address location of the first logical block; and writing the second data to the first physical address location of the remapped block; wherein the receiving of the first read command occurs at a time: after the initiating of the remapping of the first logical block; and before the writing of the second data to the first physical address location of the remapped block. (See rejection of claim 1.)
11. The method of claim 10, further comprising, in response to the writing of the second data to the first physical address location of the remapped block, indicating that the first logical address location is remapped to the remapped block in an address mapping table for the first logical block. (See rejection of claim 2.)
12. The method of claim 10, further comprising: receiving a second read command; determining that the second read command is for reading from a first logical address location of the first logical  (See rejection of claim 3.)
13. The method of claim 10, further comprising: receiving a second write command; determining that the second write command is for writing third data to a second logical address location of the first logical block; determining that the second logical address location is mapped to a second physical address location of the plurality of physical address locations; and writing the third data to the second physical address location of the remapped block. (See rejection of claim 4.)
14. The method of claim 13, further comprising: receiving a second read command; determining that the second read command is for reading from the second logical address location of the first logical block, wherein the receiving of the second read command occurs: after the initiating of the remapping of the first logical block; and before the writing of the third data to the second physical address location of the remapped block; reading fourth data from the second physical address location of the mapped block; receiving a third read command; determining that the third read command is for reading from the second logical address location of the first logical block, wherein the receiving of the third read command occurs after the writing of the third data to the second physical address location of the remapped block; and reading the third data from the second physical address location of the remapped block. (See rejection of claim 5.)
15. The method of claim 10, further comprising: tracking when an initial write to the remapped block occurs for each of the plurality of logical address locations after the initiating of the remapping of the first logical block; determining that the initial writes occurred for all of the plurality of logical address locations; and in response to the determining that the initial writes occurred for all of the plurality of logical address locations, indicating that the remapping of the first logical block to the remapped block is complete. (See rejection of claim 6.)
16. The method of claim 10, further comprising: in response to the writing of the second data to the first physical address location of the remapped block, indicating that the first logical address location is remapped to the remapped block in an address mapping table for the first logical block; determining that the first logical address location is a last of the plurality of logical address location to be remapped to the remapped block; and in response to the determination that the first logical address location is the last of the plurality of logical address location to be remapped to the remapped block, indicating that the remapping of the first logical block to the remapped block is complete. (See rejection of claim 7.)
17. The method of claim 10, further comprising receiving instructions to remap the first logical block from the mapped block to the remapped block; wherein the remapping of the first logical block from the mapped block to the remapped block occurs dynamically during operation of the mapped block; and wherein the dynamically remapping of the data occurs within the one or more controllers of a solid-state storage device, and wherein the mapped block and remapped block include Flash memory. (See rejection of claim 8.)
18. The method of claim 10, wherein the determining that the first read command is for a first logical address location of the first logical block comprises: determining that the first read command is for reading from a first logical address; and translating the first logical address to the first logical address location of the first logical block; and wherein the determining that the first write command is for writing the second data to the first logical address location of the first logical block comprises: determining that the first write command is for writing the second data to the first logical address; and translating the first logical address to the first logical address location of the first logical block. (See rejection of claim 9.)
19. A non-transitory machine-readable storage medium storing machine-executable instructions that, when executed, cause a system to perform a method for dynamically remapping memory addresses, the method comprising: initiating a remapping of a first logical block from a mapped block to  (See rejection of claim 1.)
20. The non-transitory machine-readable storage medium of claim 1, wherein the method further comprises: receiving a second write command; determining that the second write command is for writing third data to a second logical address location of the first logical block; determining that the second logical address location is mapped to a second physical address location of the plurality of physical address locations; writing the third data to the second physical address location of the remapped block; (See rejection of claim 4.) receiving a second read command; determining that the second read command is for reading from the second logical address location of the first logical block, wherein the receiving of the second read command occurs: after the initiating of the remapping of the first logical block; and before the writing of the third data to the second physical address location of the remapped block; reading fourth data from the second physical address location of the mapped block; receiving a third read command; determining that the third read command is for reading from the second logical address location of the first logical block, wherein the receiving of the third read  (See rejection of claim 5.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Title
Document I.D.
Reason Included
MEMORY CONTROLLER, NONVOLATILE MEMORY SYSTEM, AND OPERATING METHOD THEREOF
US 20180052768 A1
“"[0044] The memory controller 110 may execute control by using the L2L mapping information (L2L Info) so that the data stored in the memory device 120 may be accessed through a new logical address of the first logical area 113. Therefore, by skipping an undesirable copy operation of copying data stored in the memory device 120, the performance of the memory device 120 may be enhanced."”
Methods, devices and systems for hardware-based garbage collection in solid state drives
US 9489296 B1
"It is to be noted that during the update of the logical-to-physical address translation map, the map may be rechecked for valid entries and may be locked during the map update process to guarantee atomicity. " paragraph 48.
GARBAGE COLLECTION METHOD FOR NONVOLATILE MEMORY DEVICE
US 20160062885 A1
[0006] According to an aspect of the inventive concept, there is provided a garbage collection method for a nonvolatile memory device including a nonvolatile memory area, wherein the nonvolatile memory area is mapped to a first logical area accessed based on a first logical address and a second logical area accessed based on a second logical address, and the first logical address is converted by a host into the second logical address. The garbage collection method including; performing an urgent garbage collection operation by copying at least one page of the first logical area to a free block of the second logical area, and remapping a page of the second logical area to the first logical area according to an entry that accompanies a remapping command received from the host and includes the first logical address and second logical address.
Effective Caching for Demand-based Flash Translation Layers in Large-Scale Flash Memory Storage Systems
US 20140304453 A1
[0041] When a file system layer issues a read or a write request with a logical address to a NAND flash memory, the address translator locates the corresponding physical address by searching the address mapping table. This procedure is called address translation. The time cost in this procedure is the address translation overhead. According to the "out-of-place update" property, if a physical address location mapped to a logical address contains previously written data, the input data should be written to an empty physical location in which no data were previously written. The mapping table should then be updated due to the newly-changed address-mapping item.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139